Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 5-9, 12-14, and 16-21 are pending for examination. Claim 1 is independent. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/30/2021 has been entered.
 
Response to Amendment
This office action is responsive to the amendment filed on 07/30/2021. As directed by the amendment, claim 1 is amended. Claims 2-4, 10-11, and 15 are cancelled.

Response to Arguments
Applicant's arguments filed 07/30/2021 have been fully considered but they are not persuasive.
Applicant argues: the claim now expressly states that in identifying at least one resource, the at least one resource comprises a node and at least one corresponding application. Respectfully, there is no reasonable interpretation of a node and at least one corresponding application wherein the same could be anticipated or rendered obvious by I/O capacity.
Examiner respectfully disagrees, Sivasubramanian describes in Col 27 line 32-41 a computing nodes 1100 that implement client application servers 420. Col 13 line 35-44 describes resource metrics on a per client application server 420. The resource metrics (i.e. identified resource) being recorded for the executed client application (i.e. corresponding application) on computing node 1100 (i.e. comprised node) read on the limitation. 
Applicant argues: However, respectfully, even if combined as proposed by the Examiner, the cited references do not teach or fairly suggest "detecting that the system is at risk of shutdown Confirmation No. 9193due to memory usage exceeding a threshold, based at least in part on ... a cognitive state of a user." 
Furthermore, the proposed rationale for the combination (selecting an action based on a cognitive state of the user) does not provide a motivation to obtain the invention as claimed, because the claimed invention requires "detecting that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on ... a cognitive state of a user," not selecting an action. While "any judgment on obviousness is in a sense necessarily a reconstruction based on hindsight reasoning," such hindsight is improper where, as here, it is based on knowledge gleaned only from applicant's disclosure. In re McLaughlin, 443 F.2d 1392, 1395, 170 USPQ 209, 212 
Examiner respectfully disagrees, Para 0038 of the Specification is the only description the cognitive state and recites “the cognitive state of the user: e.g., that the user is distracted”. The claimed limitation appears to describe collecting information based on real-time assessment of an operating context and a cognitive state in order to detect the system is at risk of shutdown. Sivasubramanian is relied on to disclose detecting a system is at risk of shutdown based on data related to real-time assessment of an operating context. Kim is relied on to disclose collecting information of a cognitive states of a user in the system. The motivation to combine is based on gathering data about a cognitive state of a user as shown below.

Claim Objections
Claim 16 objected to because of the following informalities:  Claim 16 is dependent on cancelled claim 10.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19-20, and 39 of co-pending application No. 15494530. Although the claims at issue are not identical, they are not patentably distinct from each other because the only difference appears to be that the claims from co-pending application.15494530 are that the claims are apparatus and program product claims corresponding to the method claim of the instant application. Therefore the claims of the instant application are obvious variation of the claims of the co-pending application. This is a provisional non-statutory double patenting rejection.
Corresponding Application:15\494,530
Instant Application: 15\859,552
Claim 19: An apparatus for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the apparatus comprising: a memory; and at least one processor coupled with the memory, the processor operative: to detect that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user; to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; to identify at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system, to display at least one form template corresponding to the at least one identified resource; to identify one or more possibly affected properties of the at least one relevant resource; based on the identified one or more properties, to display at least one content item within the form template; to select at least one action of the set of possible actions; , wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items; and -2-YOR920161613US1 Confirmation No. 7959 based at least in part on the constructed service request, to implement the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; wherein: the at least one processor is operative to determine the set of one or more possible actions by computing one or more risk values each corresponding 
Claim 1: A method for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: detecting that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user; determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; identifying at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system; displaying at least one form template corresponding to the at least one identified resource; identifying one or more possibly affected properties of the at least one relevant resource; based on the identified one or more properties, displaying at least one content item within the form template; selecting at least one action of the set of possible actions; [[and]] constructing a service request , wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items; and based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the -2-YOR920161613US02 Confirmation No. 9193 computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; wherein: determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions; and selecting 
Claim 20: A computer program product for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the computer program product comprising a non-transitory machine-readable storage medium having machine-readable program code embodied therewith, said machine-readable program code comprising machine-readable program code configured: to detect that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user; to determine, using a reinforcement learning algorithm, a set of possible actions to remedy the risk of shutdown of the system due to memory usage exceeding the threshold, the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; to identify at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system; to display at least one form template corresponding to the at least one identified resource; to identify one or more possibly affected properties of the at least one relevant resource, -3-YOR920161613US1 Confirmation No. 7959 based on the identified one or more properties, to display at least one content item within the form template; to select at least one action of the set of possible actions; , wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items; and based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; wherein said machine-readable program code comprises machine-readable program code such that: the at least one hardware processor is operative 
Claim 1: A method for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager: detecting that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system and a cognitive state of a user; determining, using a reinforcement learning algorithm of the computer- implemented manager, a set of possible actions to remedy the identifying at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system; displaying at least one form template corresponding to the at least one identified resource; identifying one or more possibly affected properties of the at least one relevant resource; based on the identified one or more properties, displaying at least one content item within the form template; selecting at least one action of the set of possible actions; [[and]] constructing a service request implementing the selected at least one action to remedy the risk of shutdown of the system, wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items; and based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system, by carrying out, on the -2-YOR920161613US02 Confirmation No. 9193 computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; wherein: determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions; and selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk 
Claim 39: The apparatus of claim 19, wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                                
                                    R
                                     
                                    
                                        
                                            θ
                                            ,
                                            δ
                                        
                                    
                                    =
                                    
                                        
                                            E
                                        
                                        
                                            θ
                                        
                                    
                                    L
                                    
                                        
                                            θ
                                            ,
                                             
                                            δ
                                            
                                                
                                                    X
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            ∫
                                            
                                                X
                                            
                                            
                                        
                                        
                                            L
                                             
                                            
                                                
                                                    θ
                                                    ,
                                                    δ
                                                    
                                                        
                                                            X
                                                        
                                                    
                                                
                                            
                                            d
                                            
                                                
                                                    P
                                                
                                                
                                                    θ
                                                
                                            
                                            (
                                            X
                                            )
                                        
                                    
                                
                            
where: 
                                
                                    θ
                                
                             is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                                
                                    δ
                                
                             is a decision rule over which the risk function is calculated; 
L is a loss function; 
                                
                                    E
                                    _
                                    θ
                                
                             is an expectation over all population values of X and 
                                
                                    d
                                    
                                        
                                            P
                                        
                                        
                                            θ
                                        
                                    
                                
                             is a probability measure over an event space of X, parametrized by 0.

Claim 21: The method of claim 1, wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                                
                                    R
                                     
                                    
                                        
                                            θ
                                            ,
                                            δ
                                        
                                    
                                    =
                                    
                                        
                                            E
                                        
                                        
                                            θ
                                        
                                    
                                    L
                                    
                                        
                                            θ
                                            ,
                                             
                                            δ
                                            
                                                
                                                    X
                                                
                                            
                                        
                                    
                                    =
                                     
                                    
                                        
                                            ∫
                                            
                                                X
                                            
                                            
                                        
                                        
                                            L
                                             
                                            
                                                
                                                    θ
                                                    ,
                                                    δ
                                                    
                                                        
                                                            X
                                                        
                                                    
                                                
                                            
                                            d
                                            
                                                
                                                    P
                                                
                                                
                                                    θ
                                                
                                            
                                            (
                                            X
                                            )
                                        
                                    
                                
                            
where: 
                                
                                    θ
                                
                             is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                                
                                    δ
                                
                             is a decision rule over which the risk function is calculated; 
L is a loss function; 
                                
                                    E
                                    _
                                    θ
                                
                             is an expectation over all population values of X and 
                                
                                    d
                                    
                                        
                                            P
                                        
                                        
                                            θ
                                        
                                    
                                
                             is a probability measure over an event space of X, parametrized by 0.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 


Claim 1, 12-13, 17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Burrichter et al. (US 20100312776, hereinafter "Burrichter") Le et al.(US 7606868, hereinafter "Le"), and Kim et al. (US 20170003861, hereinafter "Kim").

Regarding Claim 1
Sivasubramanian discloses: A method for use in managing a system comprising one or more computers, each computer comprising at least one hardware processor coupled to at least one memory, the method comprising a computer-implemented manager ([Col 28 line 9 and Fig 9]): 
detecting that the system is at risk of shutdown due to memory usage exceeding a threshold, based at least in part on a real-time assessment of an operating context of the system ([Col 3 line 25-50] “Each client may be given an agreement that they will receive a guaranteed slice of the available CPU resources (e.g., 50% of the machine's CPU power) and I/O performance (e.g., 50% of machine’s capacity). In this scenario, it may be possible that if client A executes a complex query, most or all of the machine's CPU and I/O power is spent executing this complex query, thereby starving client B’s queries.” Examiner interprets the query using all the resources as being at risk of shutdown due to lack of resources.); 
([Col 7 line 23-27 and Fig 3A-3C] “If it is determined that one or more of the requests are executing outside of the received SLA parameter values, shown as the negative exit from 250, the method may include applying a reinforcement learning technique in an attempt to correct the situation, as in 260.” Examiner interprets the SLA parameter, such as an amount of available storage memory, as the memory usage threshold. When the request executes outside the SLA parameters value (i.e. exceeds the threshold) then the system is at risk of shutdown and applies reinforcement learning which provides a set of possible actions..), identifying at least one resource, comprising a node and at least one corresponding application, relevant to the detected risk of shutdown of the system ([Col 27 line 32-41] “One computing node that may be suitable for implementation of resource isolation through the use of RL techniques… in one embodiment, one or more computing nodes 1100 that implement client application servers”); 
selecting at least one action of the set of possible actions ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310.”); [[and]] 
constructing a service request implementing the selected at least one action to remedy the risk of shutdown of the system ([Col 8 line 4] “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310.”), wherein the service request is constructed based on a user interface displaying the form template, and wherein constructing the service request comprises populating the form template with one or more configuration parameters corresponding to the one or more content items ([Col 18 line 17-21] “Note that a modified execution parameter may, in different embodiments, be associated with a particular subscriber, a particular client application, a particular query, a particular query type, or a particular query template.” Examiner reads the query template as a form template used to construct a service request and requires populating the form template with configuration parameters (i.e. modifying execution parameters) corresponding to the one or more content items (i.e. content of the template).); and 
based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system ([Col 27 line 23-28] “whenever the shared computing environment is found to be operating outside of those parameter values, a throttler may automatically apply a SARSA algorithm or another RL technique to one or more service requests to attempt to correct the situation, and may learn the most effective corrective actions to take over time.” Examiner reads outside parameter values as the risk of shutdown.),; wherein: 
determining the set of one or more possible actions comprises computing one or more risk values each corresponding to each respective one of the set of possible actions ([Col 8 line 35] “Once an action has been taken, the method may include determining the new state of the shared computing environment and/or determining the reward associated with having taken the action, as in 320. For example, the CPU utilization of each of the currently executing requests may be determined or the memory utilization of each of the currently executing requests may be determined. Using this information, a reward may be calculated for the action. In some embodiments, if the action improved the operation of the shared computing environment, with respect to the SLA parameter values, the reward value may be represented by a positive number, but if the action caused the situation to deteriorate, the reward value may be represented by a negative number.” Examiner interprets a negative reward value as a risk value.); and 
selecting at least one action comprises selecting the at least one action based at least in part on the computed one or more risk values corresponding to respective ones of the set of possible actions ([Col 8 line 48] “As shown in 320, the new state and/or reward value may be stored for use in a Subsequent application of the RL technique, e.g., in a Subsequent iteration of the loop illustrated in FIG.2. In some embodiments, a value in a Q(s, a) reward table corresponding to the current state and action taken may be updated to reflect the effect of the action before execution continues in 330. If the action taken corrected the mismatch between the state of the shared computing environment and the specified SLA parameter values, the method illustrated in FIG.2 may continue to execute currently executing or pending requests, shown as the feedback loop from 260 to 240”).
Sivasubramanian does not explicitly disclose: to display at least one form template corresponding to the at least one identified resource; to identify one or more possibly affected properties of the at least one relevant resource; based on the identified one or more properties, to display at least one content item within the form template;
However, Burrichter discloses in the same field of endeavor:to display at least one form template corresponding to the at least one identified resource ([Para 0044] “In addition to the execution of the batch job as described above, an option to restart, continue and/or otherwise re-execute the query may be provided to the user (block 144). In some embodiments, the option to re-execute the query may allow the user to change the query environment or query parameters, such as to change various query options to change the query implementation and optimization plan.” Examiner reads the option to re-execute the query by providing various query options as a form template.); 
to identify one or more possibly affected properties of the at least one relevant resource ([Para 0044] “Moreover, the option may provide suggestions to help instruct the user as to query information and/or resolve the performance of the “problem” query. For example, an estimated query completion time may be communicated to the user, informing the user that if they had waited so many seconds or minutes longer, the “problem’ query would have completed.” Examiner reads the query information for affected queries as an identified properties.); 
based on the identified one or more properties, to display at least one content item within the form template  ([Para 0044] “Moreover, the option may provide suggestions to help instruct the user as to query information and/or resolve the performance of the “problem query. For example, an estimated query completion time may be communicated to the user, informing the user that if they had waited so many seconds or minutes longer, the “problem’ query would have completed.” Examiner reads the estimated query completion time as a displayed content item.); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter. Doing so provide performance analysis information of queries associated with potential problems (Abstract, Burrichter).
Sivasubramanian in view of Burrichter does not explicitly disclose: the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; by carrying out, on the -2-YOR920161613US02computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files;
However, Le discloses in the same field of endeavor: the set of possible actions including adding memory, adding a file system, adding a processor, and deleting log files; by carrying out, on the -2-YOR920161613US02computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files; ([Col 45 line 22] “Since a single computer can generally run only one operating system at a time, the only way to expand volume and file system format is to add additional LVMs and file system drivers to the existing software stack. Scalability and performance can be improved by adding more CPUs and memory to the computer. [Col 11 line 43] “When the session ends and the snapshot is no longer needed, modified sectors in the redo log are copied back to the base volume at their respective positions, and the redo log is discarded.”)
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter and Le. Doing so can manage a computing environment composed of diverse networks, computing devices, and storage devices (Abstract, Le).
Sivasubramanian in view of Burrichter and Le does not explicitly disclose: a cognitive state of a user; 
However, Kim discloses in the same field of endeavor: a cognitive state of a user([Para 0052] “Cognitive features can be detected based on direct observation of user interactions with the computer system (e.g., typing speed, cursors movements, etc.) and direct observations of the user (e.g., observed heart rate output by a wearable device communicating with the computer system, pupil dilation measured using a camera of the computer system, tonal variations in Voice input to the computer system, etc.).”); 
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter Le and Kim. Doing so can collects information about specific user interactions (including actions and out comes) and assign a level of risk associated with the action given the user's cognitive state (Para 0079, Kim).

Regarding Claim 12
to display for a specific cohort (In Col 3 line 1, Sivasubramanian states “In some embodiments, reinforcement learning may be applied in conjunction with the application of one or more business rules (i.e. domain-specific constraints) in order to more efficiently steer the learning process toward Solutions that satisfy applicable business constraints.” Examiner interprets the business rule as specifying a cohort.).

Regarding Claim 13
Sivasubramanian in view of Burrichter Le and Kim discloses: The method of claim 12, wherein learning which content items and configuration parameters are best to display for the specific cohort is based at least in part on a real-time assessment of an operating context of the system (In Col 19 line 55, Sivasubramanian states “the method may include determining whether the selected action is consistent with one or more business rules, as shown in 607 of FIG. 6C. For example, in a system in which a client application A is exceeding its allocated IOPS, a business rule may specify that no actions may be selected that would increase application. As IOPS.” Examiner interprets the clients application A exceeding its allocated IOPS as a cognitive state of a user.).

Regarding Claim 17
(In Col 6 line 28, Sivasubramanian states “SLA parameter values that may be specified in a shared computing environment include, but are not limited to, a quantity or percentage of available I/O resources, a quantity or percentage of available CPU resources, a number of connections to the shared resources, an amount or percentage of network bandwidth or throughput, an amount or percentage of available storage memory, and an amount or percentage of available execution memory.” Examiner interprets the SLA parameters as deciding when the service request should be issued.); YOR920161613US0221conceptualizing and parameterizing the service request based at least in part on at least one of a topology and an architecture associated with the system (In Col 6 line 28, Sivasubramanian states “SLA parameter values that may be specified in a shared computing environment include, but are not limited to, a quantity or percentage of available I/O, resources a quantity or percentage of available CPU resources …” Examiner interprets quantity or percentage of available CPU resources as an architecture associated with the system ); and determining at least one service request relationship comprising at least one pre-condition and at least one post-condition (In Col 6 line 28, Sivasubramanian states “Resource quantities and/or percentages allocations, a guaranteed allocation, or a fixed allocation.” Examiner interprets the specified minimum and fixed allocation as pre and post conditions for the service request.).

 Regarding Claim 19
Sivasubramanian in view of Burrichter Le and Kim discloses: The method of claim 1, wherein constructing the service request comprises automated user interface reconfiguration based at least in part on a real-time assessment of an operating context of the system ([Col 2 Line 30], Sivasubramanian “In operating systems, various scheduling policies for proportional share resource allocation can be found in the literature, including a feedback based real-time scheduler that provides reservations to applications based on dynamic feedback, eliminating the need to reserve resources a priori.”) and a cognitive state of a user ([Para 0079], Kim “As a result, the computer system is enabled with dynamic security levels, given the current cognitive state, and appropriate mitigation actions are deployed accordingly.”)

Regarding Claim 20
Sivasubramanian in view of Burrichter Le and Kim discloses: The method of claim 1, further comprising, based at least in part on the constructed service request, implementing the selected at least one action to remedy the risk of shutdown of the system ([Col 8 line 4], Sivasubramanian “The method may include taking the selected action, which may include modifying an execution parameter associated with one or more of the currently executing (or currently pending) service requests, as in 310. For example, if it is determined that one of the currently executing requests is consuming more of the CPU capacity than its SLA parameter values specify, the action may include changing an execution parameter to de-allocate one or more CPUs from execution of that request.”), by carrying out, on the computer system, at least a corresponding one of adding the memory, adding the file system, adding the processor, and deleting the log files ([Col 45 line 22], Le “Since a single computer can generally run only one operating system at a time, the only way to expand volume and file system format is to add additional LVMs and file system drivers to the existing software stack. Scalability and performance can be improved by adding more CPUs and memory to the computer. [Col 11 line 43], Le “When the session ends and the snapshot is no longer needed, modified sectors in the redo log are copied back to the base volume at their respective positions, and the redo log is discarded.”).

Claim 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of Burrichter et al. (US 20100312776, hereinafter "Burrichter") Le et al.(US 7606868, hereinafter "Le"), Kim et al. (US 20170003861, hereinafter "Kim"), and Luo et al. (US 20100333167, hereinafter "Luo").

Regarding Claim 5
Sivasubramanian in view of Burrichter Le and Kim discloses: The method of claim 1, 
Sivasubramanian in view of Burrichter Le and Kim does not explicitly disclose: wherein computing the one or more risk values comprises a Markov decision problem 
However, Luo discloses in the same field of endeavor: wherein computing the one or more risk values comprises a Markov decision problem (MDP) in which the probability is based only on a current state and action rather than on any prior states or actions ([Para 0088] “The illustrative embodiments of the present invention further provide an extension to the above MDP model based RI, technique to enable session-based admission control.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian with Burrichter, Le, Kim, and Luo. Doing so can perform adaptive reinforcement learning (Abstract, Luo).

Regarding Claim 7
Sivasubramanian in view of Burrichter, Le, Kim, and Luo discloses: the method of claim 5, wherein computing the one or more risk values comprises: maintaining a library of discovered paths between the current state and the at least another state (In para 0079, Luo states “Thus, using this model, the percentage of exceptions in the total violations and exceptions 610 generated by the backend server 620 is used as a basis for selecting a ratio range interval, referred to as a state for the security risk” Examiner interprets the total violations and exceptions 610 as a library of discovered paths); and exploring one or more additional paths, not in the library, between the current state and the at least another state (In para 0079, Luo states “The state for the security risk 630 is used to identify a corresponding reward 640 for the security risk, based on the reward definition noted above. The reward 640 and state for the security risk 630 are provided to the analysis and decision module 650. The analysis and decision module 650 then performs an action to enable or disable in-line rules of filter sets based on the state for the security risk 630 and reward 640.” Examiner interprets the action as exploring additional paths between the current state and another states where the current state and reward contribute to an action that will change the state (i.e. s(t+1)).).

Regarding Claim 8
Sivasubramanian in view of Burrichter, Le, Kim, and Luo discloses: the method of claim 7, wherein the library of discovered paths is constructed at least in part using training data (In para 0092, Luo states “sample client requests may be submitted to the adaptive rule loading and session control engine to train the engine using the RL technique.” Examiner interprets the sample request as training data.).

Regarding Claim 9
Sivasubramanian in view of Burrichter, Le, Kim, and Luo discloses: the method of claim 1, wherein the reinforcement learning algorithm does not require training data or user feedback ([Para 0076 and Fig 5], Luo “In RL, the interaction between an agent, i.e. a section of code which can be used in centralized/distribute environments to read the environment state and output a decision to take an action, such as increase/no change/decrease the session control number, and the environment is modeled as a Markov Decision Process (MDP). The RL technique is generally shown in FIG. 5 for a general agent and corresponding environment. As shown in FIG. 5, an RL agent 510 senses the environment” Examiner interprets the reinforcement learning algorithm not requiring training data or user feedback).

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al.(US 8429097, hereinafter "Sivasubramanian") in view of  Burrichter et al. (US 20100312776, hereinafter "Burrichter") Le et al.(US 7606868, hereinafter "Le"), Kim et al. (US 20170003861, hereinafter "Kim"), Luo et al. (US 20100333167, hereinafter "Luo") and Hiltunen et al.(US 7536596, hereinafter "Hiltunen").

Regarding Claim 6
Sivasubramanian in view of Burrichter, Le, Kim, and Luo discloses: The method of claim 5.
Sivasubramanian in view of Burrichter, Le, Kim, and Luo does not explicitly disclose: wherein computing the one or more risk values comprises a partially observable Markov decision problem (POMDP) in which the current state is unknown.
However, Hiltunen discloses in the same field of endeavor: wherein computing the one or more risk values comprises a partially observable Markov decision problem (POMDP) in which the current state is unknown ([Col 4 line 6] and [Col 17 line 36], Hiltunen “If the problem is cast in the POMDP framework with a total-cost criterion, the mincost for all states can be computed as a Solution of a Bellman dynamic programming recursion.” Examiner interprets cost as computing risk.).
([Col 4 line 6], Hiltunen).

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Burrichter et al. (US 20100312776, hereinafter "Burrichter") Le et al. (US 7606868, hereinafter "Le"), Kim et al. (US 20170003861, hereinafter "Kim"), and Chefalas et al.(US 20170160891, hereinafter "Chefalas ").

Regarding Claim 14
Sivasubramanian in view of Burrichter Le and Kim discloses: The method of claim 12. 
Sivasubramanian in view of Burrichter Le and Kim does not explicitly discloses: wherein learning which content items and configuration parameters are best to display for the specific cohort is based at least in part on a cognitive state of a user.
However, Chefalas discloses in the same field of endeavor:  wherein learning which content items and configuration parameters are best to display for the specific cohort is based at least in part on a cognitive state of a user (In para 0038, Chefalas states “Templates may be selected for content items based on automated assessment of user mood, cognitive state… Once all content items have been associated with a template, the set of content items is displayed within the content cluster. ”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Burrichter, Le, Kim, and Chefalas. Doing so can determine appropriate content items to present to the user based on the current cognitive state of the user (Abstract, Chefalas).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Burrichter et al. (US 20100312776, hereinafter "Burrichter") Le et al.(US 7606868, hereinafter "Le"), Kim et al. (US 20170003861, hereinafter "Kim"), and Cheston et al. (US 2005/008111, hereinafter "Cheston").

Regarding Claim 16
Sivasubramanian in view of Burrichter, Le and Kim discloses: the method of claim 10.
Sivasubramanian in view of Burrichter, Le and Kim does not explicitly discloses: wherein selecting at least one action of the set of one or more possible actions comprises: displaying one or more content items associated with the at least one action; and obtaining one or more selections by the user of respective configuration parameters for the one or more content items associated with the at least one action.
However, Cheston discloses in the same fields of endeavor: wherein selecting at least one action of the set of one or more possible actions comprises: displaying one or (In para 0023, Cheston states “Following any corrective action efforts taken by system 125, a “trouble ticket” is generated (block 414). Trouble ticket 414 includes information concerning the time and cause of the failure, Serial number or other tracking information about the System, the nature of the corrective action taken, and the Success or failure of the corrective action…. The generated trouble ticket is then forwarded to a System Support/system help area.” Examiner interprets the forwarded ticket as a displayed content item associated with the corrective action.); and obtaining one or more selections by the user of respective configuration parameters for the one or more content items associated with the at least one action (In para 0027, Cheston states “A System administrator may then access and manipulate the database to determine what type of failures are occurring and which corrective action procedures, if any, are useful in resolving failures.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Burrichter, Le, Kim, and Cheston. Doing so can advise users on changes that can be made to improve system availability (Para 0007, Cheston). 

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of Burrichter et al. (US 20100312776, hereinafter "Burrichter") Le et al. (US 7606868, hereinafter "Le"), Kim et al. (US 20170003861, hereinafter "Kim"), and Shcherbina et al.(US 2008/0155564, hereinafter "Shcherbina").

Regarding Claim 18
Sivasubramanian in view of Burrichter, Le and Kimdiscloses: The method of claim 1, wherein the reinforcement learning algorithm utilizes: data-driven dialog management: correlating observed events (In Col 7 line 24, Sivasubramanian states “If it is determined that one or more of the requests are executing outside of the received SLA parameter values, shown as the negative exit from 250, the method may include applying a reinforcement learning technique in an attempt to correct the situation, as in 260.” Examiner interprets the request executing outside of the received SLA parameter values as an observed event.); 
Sivasubramanian in view of Burrichter, Le and Kim does not explicitly discloses: analyzing open and closed tickets.
However, Shcherbina discloses in the same fields of endeavor: analyzing open and closed tickets (In para 0049, Shcherbina states “Every time a trouble ticket is closed, the prioritization engine 36 automatically re-computes the priori ties for all the trouble tickets remaining in the ticket queue.”).
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Burrichter, Le, Kim, and Shcherbina. Doing so can optimize the sequencing of all the tickets (Para 0009, Shcherbina).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sivasubramanian et al. (US 8429097, hereinafter "Sivasubramanian") in view of .

Regarding Claim 21
Sivasubramanian in view of Burrichter Le and Kim discloses: The method of claim 1. 
Sivasubramanian in view of Burrichter Le and Kim does not explicitly discloses: wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                
                    R
                     
                    
                        
                            θ
                            ,
                            δ
                        
                    
                    =
                    
                        
                            E
                        
                        
                            θ
                        
                    
                    L
                    
                        
                            θ
                            ,
                             
                            δ
                            
                                
                                    X
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                X
                            
                            
                        
                        
                            L
                             
                            
                                
                                    θ
                                    ,
                                    δ
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                            (
                            X
                            )
                        
                    
                
            
where: 
                        
                            θ
                        
                     is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                        
                            δ
                        
                     is a decision rule over which the risk function is calculated; 
L is a loss function; 
                        
                            E
                            _
                            θ
                        
                     is an expectation over all population values of X and 
                        
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                        
                     is a probability measure over an event space of X, parametrized by 0.

 discloses in the same fields of endeavor: wherein computing the one or more risk values each corresponding to each respective one of the set of possible actions comprises applying:
                
                    R
                     
                    
                        
                            θ
                            ,
                            δ
                        
                    
                    =
                    
                        
                            E
                        
                        
                            θ
                        
                    
                    L
                    
                        
                            θ
                            ,
                             
                            δ
                            
                                
                                    X
                                
                            
                        
                    
                    =
                     
                    
                        
                            ∫
                            
                                X
                            
                            
                        
                        
                            L
                             
                            
                                
                                    θ
                                    ,
                                    δ
                                    
                                        
                                            X
                                        
                                    
                                
                            
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                            (
                            X
                            )
                        
                    
                
            
where: 
                        
                            θ
                        
                     is a fixed state of nature; 
X is a vector of observations stochastically drawn from a population; -5-YOR920161613US02 Confirmation No. 9193 
                        
                            δ
                        
                     is a decision rule over which the risk function is calculated; 
L is a loss function; 
                        
                            E
                            _
                            θ
                        
                     is an expectation over all population values of X and 
                        
                            d
                            
                                
                                    P
                                
                                
                                    θ
                                
                            
                        
                     is a probability measure over an event space of X, parametrized by 0.
([Section 4.1 Risk minimization] “With this construction of the cost function ¯r, an episode of states, actions and costs starting at some initial state x contains exactly once the cost of ¯r = 1 if an error state occurs in it. If the process does not enter an error state, the sequence of ¯r-costs contains zeros only. Therefore, the probability defining the risk can be expressed as the expectation of a cumulative return.                         
                            
                                
                                    p
                                
                                
                                    π
                                    
                                        
                                            x
                                        
                                    
                                
                            
                            =
                            E
                             
                            
                                
                                    
                                        
                                            
                                                
                                                    ∑
                                                    
                                                        i
                                                        =
                                                        0
                                                    
                                                    
                                                        ∞
                                                    
                                                
                                                
                                                    
                                                        
                                                            γ
                                                        
                                                        -
                                                    
                                                
                                            
                                        
                                        
                                            i
                                        
                                    
                                    
                                        
                                            
                                                
                                                    r
                                                
                                                -
                                            
                                        
                                        
                                            i
                                        
                                    
                                     
                                
                            
                             
                            
                                
                                    x
                                
                                
                                    0
                                
                            
                            =
                            x
                            ]
                        
                    ” Examiner interprets Equation 7 computing risk and                        
                             
                            γ
                             
                            a
                            s
                             
                            θ
                             
                            a
                             
                            f
                            i
                            x
                            e
                            d
                             
                            s
                            t
                            a
                            t
                            e
                             
                            o
                            f
                             
                            n
                            a
                            t
                            u
                            r
                            e
                             
                            a
                            n
                            d
                             
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                             
                            a
                            s
                             
                            δ
                             
                            a
                             
                            d
                            e
                            c
                            i
                            c
                            i
                            t
                            i
                            o
                            n
                             
                            r
                            u
                            l
                            e
                        
                    )
It would be obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Sivasubramanian, Burrichter, Le, Kim, and Geibel. Doing so can implement a reinforcement algorithm that formulates risk (Abstract, Geibel).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bull et al. (US 20170178093, hereinafter, "Bull") similarly describes resource allocation and an electronic report template (Para 0042).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEWODROS E MENGISTU whose telephone number is (571)270-7714. The examiner can normally be reached Mon-Fri 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH KAWSAR can be reached on (571)270-3169. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/TEWODROS E MENGISTU/Examiner, Art Unit 2127                                                                                                                                                                                                        
/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2127